The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 56 is objected to because of the following informalities:  “the microfluidic channel of claim 45” appears to have been intended.  Appropriate correction is required.
Claims 57-58 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With respect to claims 57-58, “the lateral component” and “the axial component” do not have antecedent basis since the section of claim 56 that provided it has been canceled.  It is not clear what the axial and lateral component of the microfluidic channel are referring to.  Is it a dimension of the microfluidic channel, the power level of the acoustic waves in the microfluidic channel or is it another property of the microfluidic channel?  For examination purposes, the limitations of claims 57-58 will be treated as inherent in the acoustic waves of the applied references in the art rejections which follow.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hoi in view of Collins (Applied Physics Letters 2014) and Baroud (US 2012/0315203, newly applied) or Williams (US 2003/0064400, newly cited and applied).  In the paper Hoi teaches a microfluidic sorting system based on optical force switching used for sorting cells and particles in a three dimensional polydimethylsiloxane (PDMS) structure consisting of two cross-microchannels (the top channel forms a groove in a first surface, the top wall, of the bottom channel, see figures 1 and 2).  The bottom channel has a first outlet and the upper channel is connected to a second outlet (see figures 1 and 2 with their associated discussion).  As microspheres or yeast cells are fed continuously into the bottom/lower channel, a line shaped focused laser beam is applied (perpendicular to the direction of flow) to a second surface of the bottom channel proximate to the groove (at the crossing junction of the two channels).  The scattering force of the laser beam was employed to push microparticles matching specific criteria upwards from one channel to another (directs the particles to the second outlet).  In the absence of the force all particles exit the microfluidic channel at the first outlet.  The force depends on the intrinsic properties of the particles such as their refractive index and size, as well as the laser power and the fluid flow speed.  The combination of these parameters gives a tunable selection criterion for the effective and efficient sorting of the particles.  The introduction of the cylindrical lens into the optical train allows for simultaneous manipulation of multiple particles which has significantly increased the efficiency and throughput of the sorting.  A high aspect ratio microchannel (A.R. = 1.6) was found to enhance the sorting performance of the device.  By careful control of the microparticle flow rate, near 100% sorting efficiency was achieved.  Hoi does not teach an acoustic wave generator positioned proximate to a second surface of the bottom channel proximate to the groove or that the groove has a non-zero and non-orthogonal angle with respect to a direction of flow in the bottom channel.  
The Collins paper teaches a surface acoustic wave (SAW) based method for acoustically controlled concentration, capture, release, and sorting of particles in a microfluidic system.  This method is power efficient by the nature of its design: the vertical direction of a traveling acoustic wave, in which the majority of the energy at the SAW-water interface is directed, is used to concentrate particles behind a microfabricated polydimethylsiloxane membrane extending partially into a channel from the roof of the channel (see at least figure 1, figures 2(d)-2(e) and their associated discussion).  Sorting is also demonstrated with this concentration shown to be size-dependent based on the ability of the acoustic wave to selectively interact with one of the two particle types.  In the first paragraph after the abstract on page 1 of the paper Collins teaches that the separation, concentration, and general manipulation of particles and cells are vital functions for many microfluidic systems, where particles serve as surrogates for cells and large biomolecules, but also as therapeutic or diagnostic agents in their own right.  With the increasing complexity and digital nature of advanced microfluidic systems, gating functions that control particle and cell movement are becoming increasingly important.  Strategies for controlled particle trapping and release include mechanical, optical, hydrodynamic, magnetic, and acoustic methods.  Acoustic forces are well suited to the task, being non-contact and applicable to a wide range of particle and cell sizes and types, though have not been used extensively for on-chip gating and valves.  This is due to lack of suitable geometries, release strategies, fabrication difficulties, and small acoustic force gradients on the scale of a micron-sized particles, especially if lower frequencies (≲5 MHz) with relatively large wavelengths (≳500 μm) are used.  However, surface acoustic waves (SAWs), with typical wavelengths (4–300 μm) on the order of length scales of microfluidic systems, are well suited to biological assays where items on the scale of cells are manipulated.  The paragraph bridging the column on page 2 of the paper teach that the SAW device consists of a circularly focused 27 finger-pair, 30 µm wavelength (λ) set of 200 nm of aluminum on 7 nm chrome interdigital transducers (IDTs) spanning 25°, where the geometric focal point is 170 μm from the last finger pair, patterned on a 0.5 mm thick 128° Y–cut, X–propagating lithium niobate (LiNbO3) substrate.  The resonant frequency is about 132 MHz, producing a confined beam approximately 100 μm wide.  The PDMS chamber was fabricated on a silicon mold and then bonded directly to the SAW device.  Low-power, miniature SAW devices, using methods such as the one demonstrated here, are well placed for future integration into point-of-care diagnostic systems.  
In the patent publication Baroud teaches a microfluidic circuit.  Of relevance to the instant claims are figures 6-9 with their associated discussion teaching a microfluidic channel (2) having one or more grooves (trough 3 in figures 6 and 7, trough 3 with areas of decreasing height and/or width in figure 8 and troughs 3a-3d in figure 9)  in a first surface of the channel used to selectively direct particles with different characteristics to different locations within the microfluidic channel.  
In the patent publication Williams teaches a microfluidics system for single molecule DNA sequencing.  The disclosure describes apparatus and methods for orientating a nucleic acid on a bead in a microchannel port.  The microchannel system is designed to work with the transport and orientation characteristics of the bead to place the DNA into position for analysis.  Preferably, orientation is achieved by a combination of flowcell architecture and energy fields.  Paragraph [0020] in conjunction with figure 1 teaches a large microchannel etched in a first substrate and a small microchannel etched in a second substrate that are pressed together so that the two channels intersect at an orthogonal or oblique (nonzero and non-orthogonal) angle.  This structure amounts to a microfluidic channel with a groove on a first surface of the channel.  The substrates can be made of fused silica, glass, or polymers such as polydimethyl siloxane (PDMS) or polymethyl methacrylate (PMMA).  In one preferred aspect, the center axes of the two channels are in different planes but they are fluidly connected at the intersection.  The large channel is sufficiently large in cross section to permit passage of a micron-sized bead attached to a DNA molecule.  The small channel is too small to permit passage of the bead.  Preferably there is one DNA molecule attached to the bead for single-molecule analysis, but multiple molecules could be attached to enable simultaneous analysis of multiple DNA molecules for applications other than single-molecule DNA sequencing.  An energy field (e.g., a pressure field or electric field) is applied across the two substrates so that the field lines pass from the large channel into the small channel and a bead driven by the field in the large channel is forced toward the small channel at the intersection.  This amounts to application of a force on a second surface of the microchannel proximate to the groove.  The bead is trapped at the intersection because it cannot fully enter the small channel.  Preferably, the bead does not completely block fluid flow through the intersection because the bead is round, the intersection cross-section is rectangular, and the large channel is slightly larger than the bead diameter to permit the bead to move through the large channel.   
With respect to claims 45 and 56, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the optical system Hoi used in the device and method to apply force to selected beads/particles to move them up into the groove/second channel with the acoustic wave system of Collins because as taught by Collins it is capable of performing a similar function of selectively raising beads to the top of a microchannel to interact with features in/on that surface on selected beads and because of its suitability to use in such a system as taught and shown by Collins.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to orient the groove of Hoi at a nonzero and non-orthogonal angle with respect to a fluid flow direction because as shown by Baroud that orientation would have facilitated transport of the particles as they interact with the groove or that such an orientation is recognized as appropriate when producing an intersection between two channels with fluid communication at the intersection and the application of an external force on particles within one of the two channels at the intersection as taught/shown by Williams.  
With respect to claim 46, the description of figure 3 in Hoi teaches the sorting box is 50×50×60 μm3 in size.  Since that is supposed to cover the entire width of the channels, they are 50 μm wide.  Figure 2 shows a channel depth that is less than the width for both channels.  If the 60 μm measurement is for the total depth at the intersection and both channels have a similar depth as shown in figure 2, then at least one dimension of the groove is at least about 20 micrometers and less than about 40 micrometers.  
With respect to claims 51-52, the acoustic wave generator of Collins is a circularly focused 27 finger-pair, 30 µm wavelength (λ) set of interdigital transducers (IDTs) so that incorporation of the Collins acoustic wave generator into the Hoi device would meet these limitations.  
With respect to claims 53-54, the substrate of Collins is a 0.5 mm thick 128° Y–cut, X–propagating lithium niobate (LiNbO3) substrate so that incorporation of the Collins acoustic wave generator into the Hoi device would meet these limitations.  
With respect to claim 55, incorporation of the Collins acoustic wave generator into the Hoi device would apply the acoustic waves generated by the acoustic wave generator at a second surface of the Hoi microfluidic channel similar to the optical means of Hoi so that this limitation is met by the reference combination.  
With respect to claims 57-58, the paragraph bridging pages 1-2 of the Collins paper, an explanation of the components of the travelling acoustic wave are given with a teaching that the different in the magnitude of the vertical and horizontal components is greater than 2 times so that incorporation of the Collins acoustic wave generator into the Hoi device would at least meet the limitation of claim 57.  Since Collins teaches how they determined this value, those of ordinary skill in the art have the ability to modify the device to meet the limitation of claim 58 so that incorporation of the Collins acoustic wave generator into the Hoi device would also meet the limitation of claim 58.  
With respect to claim 61, examiner provides the following diagram.
    PNG
    media_image1.png
    272
    277
    media_image1.png
    Greyscale
In this diagram which is an attempt by examiner to diagram what the scope of the claim covers, the parallel cross-sectional dimension of the microfluidic channel is always greater than the corresponding cross sectional dimension of the groove so that claim 61 is met by the above reference combination.  
With respect to claim 62 see the explanation regarding claim 46 above which indicates that none of the cross-sectional dimensions are greater than 1 mm.  
With respect to claim 63, figure 3 of Collins presents a graph of power and flow velocity to determine the capture efficiency.  It is noted that the figure description teaches a power of 6.2 mW which is greater than 3 dDm so that incorporation of the Collins acoustic wave generator into the Hoi device would meet the limitation of claim 63.  
With respect to claim 64, Collins teaches a frequency of about 132 MHz so that incorporation of the Collins acoustic wave generator into the Hoi device would also meet the limitation of claim 64.  
With respect to claim 65, there are two orthogonal directions to the flow of particles in the microfluidic channel: vertically and from the side of the channel.  Since the force used in Hoi was applied substantially only at the intersection between the channels, one of ordinary skill in the art would have placed the acoustic wave generator of Collins relative to the microfluidic channel at a location that would produce forces in substantially the same place so that incorporation of the Collins acoustic wave generator into the Hoi device would also meet the limitation of claim 65.  
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. In response to the amendment and its consideration, the previous rejection under 35 U.S.C. 112(d) and the previous art rejections have been withdrawn, the rejection under 35 U.S.C. 112(b) has been maintained with respect to claim 57-58 and a new rejection under 35 U.S.C. 103 has been applied against the claims.  The arguments are moot with respect to the new and withdrawn rejections.    
With respect to the rejection under 35 U.S.C. 112(b) the changes to claims failed to solve the problems of claims 57-58.  Rather they kept the previous problems and introduced new problems.     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to various structures used in microfluidic devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797